369 F.2d 698
Stokely CARMICHAEL et al., Appellants,v.CITY OF GREENWOOK, MISSISSIPPI, Appellee.
No. 22289.
United States Court of Appeals Fifth Circuit.
Oct. 28, 1966.

Appeal from the United States District Court for the Northern District of Mississippi; Claude F. Clayton, Chief Judge.
Benjamin E. Smith, New Orleans, La., L. H. Rosenthal, Jackson, Miss., for appellants.
Hadry Lott, Greenwood, Miss., for appellee.
Before RIVES, BROWN and WISDON, Circuit Judges.
PER CURIAM:


1
Subsequent to our order of September 30, 1965, 352 F.2d 86, reversing and remanding the case to the District Court for further proceedings, this Court twice stayed the mandate pending final disposition by the Superme Court of the case of City of Greenwood v. Peacock (Peacock v. City of Greenwood, Mississippi), 384 U.S. 808, 86 S. Ct. 1800, 16 L. Ed. 2d 944.  Decided June 20, 1966.  In Peacock, the Supreme Court held that grounds for removal of civil rights cases to the United States District Court under 28 U.S.C. 1443 do not include such grounds as are alleged in this case.  Therefore, as in Miller v. State of Mississippi, 5 Cir., 1966, 363 F.2d 878,1 the Appellee's petition for rehearing is granted and the judgment of the District Court


2
Affirmed.



1
 See also Boynton v. State of Alabama, 5 Cir., 1966, 366 F.2d 511; Collins v. City of Jackson, 5 Cir., 1966, 363 F.2d 873; Crawford v. State of Mississippi, 5 Cir., 1966, 363 F.2d 874; Dunlap v. City of Vicksburg, 5 Cir., 1966, 363 F.2d 873